 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CONNIE BEDWELL,                                   No. 2:18-cv-2941-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    STATE OF CALIFORNIA,
15                       Respondent.
16

17           Petitioner is confined to Napa State Hospital. The Clerk of the Court opened this action

18   on November 8, 2018, upon receipt of a document filed by petitioner entitled “writ of habeas

19   corpus.” ECF No. 1. On November 26, 2018, petitioner notified the court that she failed to

20   include an existing case number on her November 8th filing, which she identifies as a “summary

21   default judgment.” ECF No. 4. She states that she did not intend to commence this action, but

22   wishes instead, to proceed with her earlier filed action, designated Bedwell v. California, No.

23   2:18-cv-2878-TLN-CKD (E.D. Cal.). Id. She requests that the actions be “combined[]” and that

24   this action be “dissolve[d].” Id. Because petitioner did not intend to commence this action, the

25   Clerk will be directed to close this case.

26   /////

27   /////

28   /////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to file
 2   petitioner’s “Summary Default Judgment” (ECF No. 1) in the action designated Bedwell v.
 3   California, No. 2:18-cv-2878-TLN-CKD (E.D. Cal.) and to close this case.
 4   DATED: November 28, 2018.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
